         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 1 of 19




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500

 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                 No. 18-CR-00464-SPL
18                        Plaintiff,                   GOVERNMENT’S RESPONSE TO
                                                       CLAIMANT’S, JAMES LARKIN’S,
19            v.                                       MOTION TO STAY ANCILLARY
                                                          PROCEEDINGS (Dkt. 44)
20
     Carl Allen Ferrer,
21                                                       [Hearing on Third Party Petitions
                          Defendants.                        Nov. 16, 2018, 9:00 a.m.]
22
23
24
25         Plaintiff United States of America (the “Government”), by and through its counsel
26   of record, the United States Attorney’s Office for the District of Arizona and Special
27   Assistant United States Attorney John J. Kucera, responds to third-party claimant’s, James
28
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 2 of 19




 1   Larkin’s, Motion to Stay and Postpone Ancillary Hearing. 1 (Dkt. 44). The Government
 2   consents to the requested stay – albeit for the different reasons stated below. In support,
 3   the Government states as follows:
 4                    MEMORANDUM OF POINTS AND AUTHORITIES
 5   I.     INTRODUCTION
 6          On April 5, 2018, the Government filed a Criminal Information charging the
 7   Backpage Defendants 2 with one count of conspiracy to commit various money laundering
 8   offenses in violation of 18 U.S.C. § 1956(h). (Dkt. 4). On the same date, pursuant to a plea
 9   agreement, the Backpage Defendants plead guilty to an Information charging, among other
10   things, money laundering conspiracy and agreed to forfeit any asset involved in or “traceable
11   to . . . the proceeds of the offense(s), or which was used to facilitate the commission of the
12   offense(s),” to which they were pleading guilty. (Dkt. 8-1; Para. 8.b). The property the
13   Backpage Defendants agreed to forfeit included, but expressly was not limited to, a list of
14   assets that was set forth in the Plea Agreement. (Id.).
15          On May 16, 2018, the Court entered a Preliminary Order of Forfeiture pursuant to
16   Rule 32.2(b). (Dkt. 22). The Order incorporated the list of forfeitable assets set forth in the
17   Plea Agreement and expressly provided that the Court would “retain jurisdiction to enforce
18   this Order, and to amend it as necessary pursuant to Fed. R. Criminal. P. 32.2(e).” (Id.).
19          On June 29, 2018 (see Dkts. 28-33) and July 1, 2018 (see Dkts. 35-40), several
20   claimants (including most, if not all of the defendants named in United States v. Lacey, et
21   al., collectively, hereafter “Claimants”) filed petitions asserting their interests in property
22   listed in the Preliminary Order of Forfeiture. Because the criminal cases of United States v.
23   Backpage, LLC, United States v. Ferrer, and United States v. Lacey, et al., were still
24   ongoing, Special Assistant U.S. Attorney John Kucera contacted Claimants and indicated
25
     1
26    Defendant James Larkin’s Motion to Stay and Postpone Ancillary Hearing (Doc. 44) was
     made on behalf of claimants Andrew Padilla and Joye Vaught.
27
     2
      These defendants included Backpage.com, LLC, Website Technologies, LLC, Posting
28   Solutions, LLC, Amstel River Holdings, LLC, Ad Tech BV, and UGC Tech Group CV.


                                                  -2-
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 3 of 19




 1   that the Government intended to file a motion to stay the ancillary proceedings, pending
 2   resolution of the criminal cases, and sought their positions. All of the Claimants objected
 3   to the stay.
 4          Then two things occurred. First, in August 2018, Claimants filed an 84-page civil
 5   complaint in Delaware State Chancery Court, attempting to collaterally attack assets that
 6   were subject to federal forfeiture, in direct contradiction of 21 U.S.C. § 853(n). Camarillo
 7   Holdings, LLC vs. Amstel River Holdings, LLC, Del. Ct. of Chancery, Case No. 2018-0606-
 8   SG, Aug. 16, 2018, Doc. 1. On the same day Claimants these defendants filed their Verified
 9   Complaint, they also filed a Motion for Expedited Proceedings, requesting, “trial be
10   scheduled as soon as the Court’s calendar permits in the 45-60 day time-frame [sic].” Id. at
11   Doc.15. Despite attempts to expedite, Claimants were not able to get a hearing scheduled in
12   that case until November 30, 2018.
13          Then, on November 6, 2018, the Government notified a number of law firms that had
14   received tainted funds from Backpage that the Government had obtained twelve seizure
15   warrants issued by a Federal Magistrate Judge in the Central District of California, and the
16   Government intended to execute those warrants prior to November 14. The following day,
17   without any prior notice to the Government, Claimants reversed their position and began
18   filing motions to stay the ancillary proceedings in defendant Carl Ferrer’s criminal case
19   (Case No. 2:18-cr-00464-SPL, D. Ariz.) and defendant Backpage, LLC’s criminal case
20   (Case No. 2:18-cr-00465-SPL, D. Ariz.), claiming that the “Delaware court’s ruling will
21   have a direct and material impact on Claimants’ petitions and this Court’s adjudication of
22   Claimants’ interest(s) in the relevant assets.” United States vs. Carl Allen Ferrer, Case No.
23   18-CR-00464-SPL (D. Ariz. Nov. 9, 2018), Doc. 44; see also id. at Docs. 45-48. 3
24          On October 23, 2018, the Honorable R. Gary Klausner, United States District Court
25   for the Central District of California (the “CDCA Court”), granted the Government’s ex
26    3
       By their own admission, Claimants filed a proceeding in the Delaware Court of Chancery
27   on August 16, 2018 regarding property they knew to be included within the Preliminary
     Order of Forfeiture. (See Dkt. 51, at 3 (citing Camarillo Holdings, LLC, et al. v. Amstel
28   River Holdings, LLC, et al. (C.A. No. 2018-0606-SG) [hereinafter, the “Delaware Action”]).


                                                 -3-
           Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 4 of 19




 1   parte application (see CV 18-06742-RGK-PJW, Dkt. 79) to stay the CDCA civil forfeiture
 2   proceedings pending the outcome of related criminal matters in the District of Arizona.
 3   Order Granting Stay of Civil Proceedings, In the Matter of Seizure of: Any and All Funds
 4   Held in Republic Bank of Arizona Accounts (and Related Cases), No. 2:18-cv-06742-RGK-
 5   PJW (Dkt. #85) (“Order to Stay Civil Proceedings”) (Attachment A).
 6          Since initiating both the related civil forfeiture proceedings and this criminal
 7   proceeding, the Government has indicated to the Individual Defendants, the CDCA Court,
 8   and to this Court that it intended to seek a stay of the civil proceedings (including any related
 9   ancillary proceedings) pending the outcomes of the criminal matters. With respect to the
10   related civil forfeiture proceedings, the Government first stated, in its Opposition to
11   Claimants’ Motion for Return of Property, its intent to “seek a stay of the civil forfeiture
12   proceedings pending the outcome of the criminal case.” (CIV Dkt. 51 at 9). The
13   Government’s position has been clear, consistent, and remains unchanged, despite
14   Claimants multiple attempts to forum shop and end-run the federal forfeiture process.
15   II.    THIS COURT HAS CONTINUING AND EXCLUSIVE JURISDICTION
16          OVER THE CONTESTED PROPERTY
17          This Court has continuing and exclusive jurisdiction over the contested property
18   pending the ancillary proceeding. Here, (1) the ancillary proceeding is the exclusive
19   procedure for determining third party rights in forfeitable property, (2) 18 U.S.C. § 853(n)
20   bars third parties from objecting in another court, and (3) determination of the state law
21   issues raised by Claimants in the Delaware Action are secondary to a determination of
22   whether the subject funds represent criminal proceeds, because the relation back doctrine
23   would void every contract at issue in the state case.
24          A.     Ancillary Proceedings are the Exclusive Procedure for Determining
25                 Third Party Rights in Forfeitable Property
26          Section 853(k) of Title 18 ensures an orderly process and protects a district court’s
27   exclusive jurisdiction by establishing § 853(n) as the exclusive procedure for determining
28


                                                   -4-
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 5 of 19




 1   third party rights in criminal forfeiture cases, and expressly bars third parties from contesting
 2   the forfeiture in any other forum. Settled Ninth Circuit law recognizes that, “[A]n ancillary
 3   proceeding constitutes the only avenue for a third party claiming an interest in seized
 4   property.” United States v. Lazarenko, 476 F.3d 642, 648 (9th Cir. 2007) (citing Libretti v.
 5   United States, 516 U.S. 29, 44 (1995) (noting that Congress has determined that § 853(n)
 6   provides the means to vindicate third-party rights)). The Supreme Court has also held that
 7   deferring ownership issues to the ancillary proceeding was a policy choice that Congress
 8   was entitled to make, even if it does prolong the forfeiture process. See Libretti, 516 U.S. at
 9   44; see also United States v. Coffman, 574 F. App’x 541, 564 (6th Cir. 2014) (same).
10   “Congress designated no other means for third parties to vindicate their interest in forfeited
11   property.” Lazarenko, 476 F.3d at 653.
12          Thus, the Court should not enter a limited stay pending the Delaware Chancery
13   action; rather, the ancillary proceedings should be stayed pending resolution of the federal
14   criminal matters, as § 853(n) provides the ancillary proceeding as the exclusive procedure
15   for determining third party rights in criminal forfeiture cases.
16          B.     21 U.S.C. § 853(n) Bars Third Parties from Objecting in Another Court
17          Section 853(n) bars third parties from trying to circumvent the forfeiture procedure
18   by filing an action in another court. 21 U.S.C. § 853(n). This has been repeatedly enforced
19   where defendants tried to initiate mortgage foreclosures or tax sales to improperly reach
20   forfeitable assets. See, e.g., United States v. MacInnes, 223 F. App’x. 549, 554 (9th Cir.
21   2007) (holding foreclosure sale against a forfeitable asset is an “action against the United
22   States” and is therefore barred by section 853(k); following Phillips); United States v.
23   Phillips, 185 F.3d 183, 188 (4th Cir. 1999) (holding third party cannot commence
24   foreclosure action to recover lienholder’s interest in forfeited real property even though
25   defendant has stopped paying mortgage; once the property is forfeited, it belongs to the
26   Government under the relation back doctrine, and any attempt at foreclosure is barred by
27   section 853(k)).
28


                                                   -5-
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 6 of 19




 1          Section 853(n)’s bar on trying to circumvent the forfeiture procedure has also been
 2   enforced when third parties tried to circumvent forfeiture through bankruptcy. See, e.g., In
 3   re Am. Basketball League, Inc., 317 B.R. 121, 127-28 (N.D. Cal. 2004) (holding § 853(k)
 4   bars a person from using bankruptcy proceedings to make a collateral attack on an order of
 5   forfeiture; that the asserted grounds for relief in bankruptcy would not have allowed
 6   claimant to prevail under § 853(n)(6) does not excuse failure to contest the forfeiture in the
 7   ancillary proceeding). Courts enforce this statute in a variety of other circumstances as well.
 8   See, e.g., Schwartz v. United States, 593 F. App’x. 663 (9th Cir. 2015) (holding third party
 9   cannot use the Federal Tort Claims Act to attack the validity of a forfeiture order); Bayview
10   Loan Servicing, LLC. v. United States, 288 F. App’x. 63, 65 (4th Cir. 2008) (holding lien
11   holder who missed the deadline for filing a claim in the ancillary proceeding was barred by
12   § 853(k) from filing a motion for a declaratory judgment recognizing its claim under state
13   law); Roberts v. United States, 141 F.3d 1468, 1470-71 (11th Cir. 1998) (holding third party
14   may not file lawsuit against the United States claiming pretrial restraining order violated the
15   Takings Clause; defendant’s fugitive status does not render § 853(k) unconstitutional;
16   remedy is to challenge the restraining order in the criminal case and file an interlocutory
17   appeal if unsuccessful).
18          The Delaware Action clearly violates the bar on third parties contesting forfeiture in
19   another forum. Claimants’ argument that the Delaware Action is necessary to determine the
20   parties’ respective interests under state law ignores federal law that holds that the ancillary
21   proceeding in a federal forfeiture case is the only procedure to do so. This Court should stay
22   the ancillary proceeding because, to the extent that the criminal matters do not resolve the
23   parties’ respective interests in the assets, the CDCA Court’s civil forfeiture proceedings held
24   afterward certainly will. An advisory opinion from the Delaware Chancery court is neither
25   necessary nor legally valid. 4
26    4
        This Court is also entitled to enter an order sua sponte, enjoining Claimants from their
27   attempts to use the Delaware Action to evade federal jurisdiction over assets subject to
     forfeiture, pursuant to 21 U.S.C. §§ 853(e) & 853(l), as incorporated by 18 U.S.C. §
28   982(b)(1). Those statutes grant this Court jurisdiction to enter orders or to take other action


                                                  -6-
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 7 of 19




 1          C.     The Relation Back Doctrine Supersedes Any Contrary State Law and
 2                 Invalidates All Interests Raised in the Delaware Action
 3          All basis for third party interests in the assets contained in the Preliminary Order of
 4   Forfeiture are voided by the relation back doctrine because legal interest in the property
 5   vested in the United States at the time of the offense. Claimants correctly assert that
 6   ownership interests are governed by state law, such as whether the contracts are generally
 7   enforceable. However, where the relation back doctrine would void state law determinations
 8   of the enforceability of contracts or other property interests, federal forfeiture law
 9   supersedes conflicting state law. See United States v. Stevenson, 834 F.3d 80 (2d Cir. 2016)
10   (under the Supremacy Clause, federal forfeiture preempts the New York State constitution
11   protecting state pension plans from seizure); United States v. Bollin, 264 F.3d 391, 422-23
12   (4th Cir. 2001) (Georgia law exempting IRAs from forfeiture does not insulate the
13   defendant’s account from forfeiture in a federal criminal case where the forfeiture of the
14   account is necessary to satisfy a money judgment); United States v. Infelise, 938 F. Supp.
15   1352, 1365 (N.D. Ill. 1996) (bank account forfeited notwithstanding state statute protecting
16   $2,000 in “debtor’s” account), aff’d in part, rev’d in part, 159 F.3d 300 (7th Cir. 1998).
17          Long settled law, codified in statute, provides, “All right, title, and interest in
18   [forfeitable] property … vests in the United States upon the commission of the act giving
19   rise to forfeiture.” 21 U.S.C. § 853(c); see also United States v. Stowell, 133 U.S. 1, 18
20   (1890). Modernly, this is known as the relation back doctrine. See, e.g., United States v.
21   Lazarenko, 476 F.3d 642, 647 (9th Cir. 2007) (holding under the relation back doctrine, the
22   Government’s interest in the property vests at the time the defendant commits the crime;
23   “otherwise, a defendant could attempt to avoid criminal forfeiture by transferring his
24   property to another party before conviction”); United States v. Menaged, 2018 WL 2376477
25
     to preserve and to protect property to insure that the property or its equity will be available
26   for forfeiture to compensate victims. For example, this Court may order that any property
     named in the Preliminary Order of Forfeiture be deposited into the registry of the court
27   pending the ancillary proceeding, and refusal to do so could result in contempt. United States
     v. McCorkle, 321 F.3d 1292, 1298-99 (11th Cir. 2003).
28


                                                  -7-
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 8 of 19




 1   (D. Ariz. Apr. 12, 2018), report and recommendation adopted, 2018 WL 2365715 (D. Ariz.
 2   May 24, 2018) (holding government’s interest in funds involved in a money laundering
 3   conspiracy or funds traceable to such proceeds relates back to the time of the criminal
 4   offense, including funds wired into petitioner’s bank account from proceeds of underlying
 5   fraud).
 6             For the relation back doctrine to apply, the government need not wait for a final order
 7   of forfeiture. See United States v. Zaccagnino, 2006 WL 1005042, *4 (C.D. Ill. Apr. 18,
 8   2006) (rejecting argument that the Government could not rely on the relation back doctrine
 9   in the ancillary proceeding because the doctrine did not take effect until the ancillary
10   proceeding was concluded and the court issued a final order of forfeiture). When, as here,
11   the Government’s interest in property involves a conspiracy, the Government’s interest vests
12   when the first overt act in furtherance of the conspiracy occurs. See, e.g., United States v.
13   Monea Family Trust I, 626 F.3d 271, 276 (6th Cir. 2010) (holding where forfeiture is based
14   on a money laundering conspiracy, the Government interest vested on the date when the
15   conspiracy began); United States v. Nava, 404 F.3d 1119, 1124 (9th Cir. 2005) (holding
16   Government’s interest vested under section 853(c) at the onset of the drug conspiracy that
17   the property facilitated).
18             Finally, transactions transferring forfeitable property to third parties may be voided
19   under the relation back doctrine under 18 U.S.C. § 1963(c) and 21 U.S.C. § 853(c). See,
20   e.g., United States v. Gilbert, 244 F.3d 888, 902 n.38 (11th Cir. 2001) (holding under the
21   relation back doctrine, Government’s interest dates back to the time of the act that made the
22   property subject to forfeiture; Congress included the provision to prevent a defendant from
23   attempting to transfer his property to a third party prior to his conviction; third party who
24   objects to application of the relation back doctrine must file a claim in the ancillary
25   proceeding); United States v. Bennett, 252 F.3d 559, 563 (2d Cir. 2001) (holding the
26   procedure for recovering criminal proceeds transferred by a defendant to a third party is
27   codified at §§ 853(c) and (n)(6)(B); the Government forfeits the property in the criminal
28


                                                    -8-
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 9 of 19




 1   case, subject to the third party’s right to contest the forfeiture in the ancillary proceeding);
 2   United States v. Barnette, 129 F.3d 1179, 1184-85 (11th Cir. 1997) (holding defendant
 3   remained obligated to forfeit value of stock he transferred to his wife to avoid forfeiture).
 4   The ability to void transfers to third parties under the Relation Back Doctrine, includes when
 5   money is transferred to defense counsel as his or her fee. See, e.g., United States v.
 6   Saccoccia, 433 F.3d 19, 30 (1st Cir. 2005) (“[F]ees paid to attorneys from the criminal
 7   proceeds of their clients are not held sacred,” they may be “reached by the Government”
 8   under the forfeiture laws); United States v. McCorkle, 2000 WL 133759, *3, * 32 (M.D. Fla.
 9   Jan. 14, 2000) (holding criminal defendant has no right to use fraud proceeds to hire counsel;
10   “the right to counsel of choice belongs solely to criminal defendants who possess legitimate,
11   uncontested assets”; “the privilege to practice law is not a license to share in the proceeds
12   of a fraud”).
13          The relation back doctrine preempts any interest Claimants may have had in the
14   property, and waiting for the Delaware Chancery Court to rule is therefore not only
15   improper, but unnecessary. Here, the first overt act of the conspiracy took place in 2004 but
16   the Claimants alleged “contractual ownership interests” were not created until at least 2013,
17   and they did not assert those interests until after the property was included in a Preliminary
18   Order of Forfeiture. In the Information that Backpage plead guilty to, it states that the money
19   laundering conspiracy began “no later than 2004.” (Doc. 4). Claimants in the Delaware
20   Action assert an interest in property stemming from indemnification clauses in sales
21   contracts dated between 2013 and 2016 (see Delaware Action, ¶¶ 77, 84, 91, 98, 104, 109,
22   113, 119, & 134), a litigation management agreement from 2016 (see id. at ¶ 147), and for
23   advance fee deposits with law firms made between 2017 to 2018 (see id. at ¶¶ 176, 183,
24   189, 194, 199, 204, 209, 213, 218-19, & 222). Claimants even acknowledge that they have
25   potential criminal liability “aris[ing] out of actions taken (or not taken) while the Medalist
26   Officers served as directors, officers, employees, or agents of the Backpage Entities or
27   affiliates,” which pre-date the contracts listed above (see id. ¶ 169). As identified in the
28


                                                  -9-
            Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 10 of 19




 1   Preliminary Order of Forfeiture, the funds set aside to satisfy these contracts are based on
 2   criminal proceeds derived from the conspiracy that pre-dates the contracts, the relation back
 3   doctrine voids the transfers. The title to the property vested in the United States at the time
 4   of the Preliminary Order of Forfeiture for traceable funds connected to the conspiracy
 5   starting in 2004, and the Government is thus a pre-existing creditor. Claimants’ attempts to
 6   seek relief by proceeding in a state court—a proceeding which federal law preempts—
 7   should be denied.
 8   III.     LEGAL STANDARD TO STAY ANCILLARY PROCEEDINGS
 9            Given this Court’s continuing and exclusive jurisdiction over the contested property,
10   the Government requests that the ancillary proceedings be stayed pending resolution of the
11   related criminal cases.
12            A.    Ancillary Proceedings Are Treated Like Civil Proceedings
13            The Ninth Circuit, among several others, has long recognized that Section 853(n)
14   ancillary proceedings in the criminal forfeiture context are fundamentally civil in nature and
15   are governed by the rules of civil procedure. 5 In 2000, “Congress adopted Federal Rule of
16   Criminal Procedure 32.2 governing proceedings relating to criminal forfeiture, including
17   third-party petitions.” Pacheco v. Serendensky, 393 F.3d 348, 352 (2nd Cir. 2004) (citing
18   Fed. R. Crim. P. 32(k)(2)). Rule 32.2 mandates that “when a third party files a petition
19   asserting an interest in property to be forfeited, the court must conduct an ‘ancillary
20   proceeding.’” Id. (citing Fed. R. Crim. P. 32.2(c)(1)). “That ancillary proceeding, although
21   occurring in the context of criminal forfeiture, closely resembles a civil action.” Id.; United
22   States v. Moser, 586 F.3d 1089, 1093 (8th Cir. 2009) (Section 853(n) “carries many of the
23   hallmarks of a civil proceeding, and it bears few if any hallmarks of a criminal proceeding”);
24
      5
25      See, e.g., United States v. MacInnes, 223 F. Appr’x 549, 551 (9th Cir. 2007) (stating that
     a Section 853(n) petition by a person who is not the criminal defendant is civil in nature
26   because the determination should be governed by “the nature of the petitioner, rather than
     the statute governing the proceeding”); United States v. Alcaraz-Garcia, 79 F.3d 769, 772
27
     n.4 (9th Cir. 1996) (noting that a Section 853(n) proceeding is civil in nature).
28


                                                  - 10 -
          Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 11 of 19




 1   see Fed. R. Crim. P. 32.2(c)(1)(A) & (B). 6 Thus, under Rule 32.2, a request for stay of a
 2   third-party petition in a criminal forfeiture proceeding prior to discovery or a hearing should
 3   be treated like a motion to stay a civil forfeiture complaint under Federal Rule of Civil
 4   Procedure Rule 62. See id. (concerning 12(b) motion to dismiss). Because a stay analysis
 5   with respect to civil forfeiture proceedings is equally applicable to related criminal ancillary
 6   proceedings, the Government sets forth its arguments based on that premise.
 7          B.     Two-Pronged Test Requirement Must Be Met To Stay a Civil Proceeding
 8          It is not surprising that inherent conflicts arise from the distinct discovery issues
 9   related to simultaneous criminal matters and civil proceedings. Degen v. United States, 517
10   U.S. 820, 825 (1996). To address these conflicts, Congress passed the Civil Asset Forfeiture
11   Reform Act of 2000 (“CAFRA”), which provides for a stay of civil forfeiture proceedings
12   that are related to a criminal investigation or prosecution. See 18 U.S.C. § 981(g)(1).
13   Specifically, Section 981(g)(1) states:
14
            Upon the motion of the United States, the court shall stay the civil forfeiture
15          proceeding if the court determines that civil discovery will adversely affect
16          the ability of the Government to conduct a related criminal investigation or
            the prosecution of a related criminal case.
17
18          Several courts have recognized that CAFRA “broadened the stay relief significantly”
19   of Section 981(g)(1) and removed any requirement that the Government show “good cause”
20   to obtain a stay. United States v. One 2008 Audi R8 Coupe Quattro, 866 F. Spp. 2d 1180,
21   1183 (C.D. Cal. 2011) (citing United States v. All Funds Deposited in Account No.
22   200008524845, 162 F. Supp. 2d 1325, 1330 (D. Wyo. 2001)). Now, a Court need only
23   determine if civil discovery will adversely affect a related criminal investigation. See United
24
      6
25       “The Advisory Committee explained that because ancillary proceedings can be
     enormously complicated, ‘procedures akin to those available under the Federal Rules of
26   Civil Procedure,’ such as motions to dismiss, discovery, and motions for summary
     judgment, ‘should be available to the court and the parties to aid in the efficient resolution
27
     of the claims.” Pacheco, 363 F.3d at 352 (citing Fed. R. Crim. P. 32.2 advisory committee’s
28   note to subdivision (c)).


                                                  - 11 -
         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 12 of 19




 1   States v. Real Prop. Located at 149 G St., Lincoln, Cal., Placer Cty., APN 008-266-015-
 2   000, No. 2:12-CV-0705-TLN-DAD, 2013 WL 2664770, at *3 (E.D. Cal. June 12, 2013)
 3   (“Section 981(g)(1) does not require a particular showing but does instead require the court
 4   to determine whether civil discovery will interfere with the criminal investigation”).
 5          Thus, for these civil forfeiture and ancillary proceedings to be stayed, this Court need
 6   only determine that (1) these proceedings are related to a criminal proceeding or
 7   investigation, and (2) any civil discovery will adversely affect the Government’s ability to
 8   conduct a related criminal investigation or prosecution in the related criminal matter. See 18
 9   U.S.C. § 981(g)(1). If the Government satisfies this two-pronged test, “the Court is obligated
10   by the plain language of the statute to grant the Government’s request for a stay.” 6415 N.
11   Harrison Ave., 2012 WL 4364076, at *6.
12          To this end, district courts within the Ninth Circuit “have routinely issued Section
13   981(g)(1) stays on the basis of the Government’s allegations of likely prejudice to the
14   criminal proceeding caused by the civil discovery.” One 2008 Audi R8 Coupe, 866 F. Supp.
15   2d at 1185 (emphasis in original) (citing Florida Capital Bank, WL 3458189 at *1). Further,
16   for these same reasons, courts will stay civil forfeiture matters based on anticipated
17   discovery issues. United States v. Real Prop. Located at 149 G St., Lincoln, Cal., Placer
18   Cty., APN 008-266-015-000, No. 2:12-CV-0705-TLN-DAD, 2013 WL 2664770, at *3 (E.D.
19   Cal. June 12, 2013) (“Courts have long stayed civil forfeiture cases based upon anticipatory
20   discovery issues”).
21                 1.      The Ancillary Proceeding Is Related To The Criminal Proceeding
22          Section 981(g)(4) defines the terms “related criminal case” and “related criminal
23   investigation” as follows:
24
            [A]n actual prosecution or investigation in progress at the time at which the
25          request for the stay, or any subsequent motion to lift the stay is made. In
26          determining whether a criminal case or investigation is ‘related’ to a civil
            forfeiture proceeding, the court shall consider the degree of similarity
27          between the parties, witnesses, facts, and circumstances involved in the two
28


                                                 - 12 -
         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 13 of 19




 1          proceedings, without requiring an identity with respect to any one or more
            factors.
 2
 3   18 U.S.C. § 981(g)(4). Courts within the Ninth Circuit have consistently found that “[w]here
 4   common facts, similar criminal offenses, and common parties exist, the criminal and civil
 5   cases are considered to be ‘related.’” 149 G St., Lincoln, Cal., 2013 WL 2664770, at *4; see
 6   One 2008 Audi R8 Coupe, 866 F. Supp. 2d at 1183; 6415 N. Harrison Ave., 2012 WL
 7   4364076, at *3.
 8          Even though the ancillary proceedings and the related criminal matter concern the
 9   same assets, bank accounts, corporate entities, and defendants/Claimants, the Government
10   anticipates that Claimants will argue the ancillary proceeding is somehow unrelated. (See
11   CIV Dkt. 80 at 3 (arguing that the civil forfeiture case is unrelated to this matter because
12   “[u]nder this test it is not enough to show that the cases are related”)). However, the notion
13   that any related civil forfeiture proceedings (and any related ancillary proceedings) are
14   unrelated to this criminal case is unsupportable. Criminal prosecution is already underway,
15   and a trial date has been set. In addition, the “degree of similarity” between the assets,
16   witnesses, facts, circumstances, and the Individual Defendants is substantial, if not, exactly
17   the same. As such, the anticipated ancillary proceedings are related to this criminal matter,
18   thereby satisfying the first prong of § 981(g)(1).
19          C.     Any Discovery Will Adversely Affect The Criminal Matter
20          Section 981(g)(1) does not require the Government to demonstrate a particular
21   showing of prejudice; the Government need only demonstrate likely or anticipated prejudice
22   or harm. Section 981(g)(1) “does not require a particularized showing of prejudice or
23   specific harm as contemplated by [the Individual Defendants].” Floridal Capital Bank, 2009
24   WL 3458189 at *2. The only thing this Court “must determine is whether civil discovery
25   will interfere with the [related] criminal [proceeding].” Id. “Courts have routinely issued
26   Section 981(g)(1) stays on the basis of the Government’s allegations of likely prejudice to
27   the criminal proceeding caused by the civil discovery.” One 2008 Audi Coupe, 866 F. Supp.
28


                                                 - 13 -
         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 14 of 19




 1   2d at 1185 (emphasis in original). Indeed, “[t]o allow [the Individual Defendants] to
 2   participate in civil discovery would require the Government to reveal information and
 3   evidence collected in support of the indictment ... the Government ordinarily need not reveal
 4   all of its evidence during the course of criminal discovery.” United States v. Assorted
 5   Firearms-Motorcycles & other Pers. Prop., 677 F. Supp. 2d 1214, 1217 (C.D. Cal. 2009).
 6          It is more likely than not, and the Government anticipates accordingly, that the parties
 7   will need conduct a discovery process in connection with the related ancillary proceeding,
 8   leading to the discovery of materials and evidence, otherwise impermissible, should this
 9   Court decline to grant a stay. In this ancillary proceeding, the Government expects that the
10   Individual Defendants will seek to introduce declarations from Michael Lacey, Ramon
11   Larkin, Scott Spear, Troy Larkin, Antoinette Thomas, John Brunst, Jim Larkin, and
12   Margaret Larkin, as evidenced by the declarations attached to the Motion for Return of
13   Property recently filed in the CDCA Court. (See CIV Dkt. 6, DECLARATIONS). Each of
14   those declarations seek to introduce evidence relating to the ownership and/or control of
15   certain assets the Government seeks to forfeit in the criminal proceedings. Further, the
16   Declaration of John Brunst seeks to introduce evidence of financial records, audit reports,
17   and sources of the assets related to the instant forfeiture action. (See id., DECLARATION
18   OF JOHN BRUNST). Additionally, Defendants have sought to introduce declarations from
19   Paul Cambria, counsel to Mr. Michael Lacey. There is nothing on the record that suggests
20   Defendants would not seek the same or similar discovery in a related ancillary proceeding.
21          In addition, the Individual Defendants submitted multiple petitions advancing their
22   third party interest rights over the defendant assets. (See Dkts. 28, 29, 31, 32, 33, 34, 35, 36,
23   37, 38, 39, 40, 45). Each petition alleges, among other things, that (1) the defendant assets
24   “do not contain or constitute criminal proceeds”, (2) Defendants’ interest in defendant assets
25   “precedes” that of the Government’s, (3) Defendant’s “acquired” their interest in the
26   defendant assets “As a bona fide purchaser for value,” and (4) the Defendants’ interest in
27   the defendant assets is “superior to” the Government’s.
28


                                                  - 14 -
         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 15 of 19




 1          Should the Government’s request for a stay of ancillary proceedings be denied, the
 2   Government intends to seek discovery from each declarant, including deposing each
 3   declarant and/or cross-examining each declarant at any hearing. The Individual Defendants
 4   admit that “such a hearing would require testimony…” (Dkt. 45 at n.2); and discovery,
 5   including depositions and eliciting testimony, will be necessary in order that the
 6   Government may mount an appropriate defense.
 7          The Individual Defendants should not be afforded an opportunity to receive early and
 8   broader civil discovery that is otherwise not available to them in the related criminal
 9   proceeding. The Government reiterates that, in order for it to fully and fairly oppose any
10   assertion made by Defendants in any related ancillary proceeding, the Government would
11   need to explain its position, providing insight into the Government’s thought processes and
12   the need to walk through and explain what inferences to draw (or not to draw). To ensure
13   the integrity of the related criminal proceeding, the Government should not be required to
14   disclose such evidence.
15          D.     A Stay Protects Defendants’ Rights Against Self-Incrimination
16          Consistent with Section 981(g)(1), and in order to avoid implicating the rights of
17   criminal defendants, it is the Government’s practice to seek to stay forfeiture proceedings
18   related to criminal matters (including any ancillary proceedings). The Government seeks or
19   agrees to such stays in order to avoid requiring defendants to elect between (1) subjecting
20   themselves to civil discovery and (2) invoking their Fifth Amendment rights (which may
21   carry civil consequences). If a related ancillary proceeding is allowed to proceed at this time,
22   the necessary discovery for such proceeding will not only impair the Government’s ability
23   to prosecute this criminal proceeding, but will implicate the Individual Defendants’ Fifth
24   Amendment rights. See United States v. 4 Certain Real Prop. & Premises Known as 4003-
25   4005 5th Ave., Brooklyn, N.Y., 55 F.3d 78, 83 (2nd Cir. 1995) (claimant in a civil forfeiture
26   case faces the dilemma of remaining silent and allowing the forfeiture or testifying against
27   the forfeiture and exposing himself to incriminating admissions).
28


                                                  - 15 -
         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 16 of 19




 1          A related ancillary proceeding would subject the Individual Defendants to possible
 2   conflict with any and each defendants’ right against self-incrimination in the pending
 3   criminal proceeding. This is because the Government would be entitled to address
 4   Defendants’ allegations, assertions, and any affirmative defenses they may raise in an
 5   ancillary proceeding. Notably, certain Individual Defendants have already asserted their
 6   Fifth Amendment rights and have declined to provide any additional information related to
 7   their claims in the ancillary proceeding. (Dkts. 29 (defendant Padilla) at 25 (“Petitioner
 8   respectfully declines to provide additional information in support of his claim at this time in
 9   reliance upon the protections against self-incrimination provided by the Fifth Amendment
10   to the United States Constitution”), 30 (defendant Vaught) at 25 (same), and 34 (defendant
11   Hyer) at 23 (same)). This alone warrants a stay of any related ancillary proceeding.
12          E.     A Stay Promotes Equity, Judicial Economy, and Public Policy
13          Allowing any related ancillary proceeding to go forward would unnecessarily allow
14   Claimants to use the coercive power of the court to conduct the type of “broad-ranging
15   preliminary inquiry” (Harris v. Nelson, 394 U.S. 286, 297 (1969) (analyzing the effect of
16   potential discovery in the Rule 26(b) context)) that “could substantially hamper the criminal
17   proceeding ... and may provide improper opportunities for [the Claimants] to discover the
18   details of ... [the] pending criminal prosecution.” United States v. Eight Thousand Eight
19   Hundred and Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 567 (1983). Such a
20   result would allow the claimant to “profit from his own wrong,” Illinois v. Allen, 397 U.S.
21   337, 345 (1970), by inevitably granting Claimants several advantages over the Government
22   concerning the related criminal proceeding.
23          For example, gaining discovery prior to the criminal trial allows Claimants to enlist
24   the Court’s help to probe the extent to which the prosecution’s case may be undermined.
25   This only serves to enable Claimants “to frustrate the truth-seeking function of [that] trial
26   by presenting [a] tailored defense[] insulated from effective challenge.” Doyle v. Ohio, 426
27   U.S. 610, 617 n.7 (1976); see Taylor v. Illinois, 484 U.S. 400, 417 (1988) (“After all, the
28


                                                 - 16 -
           Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 17 of 19




 1   court ... has a vital interest in protecting the trial process from the pollution of perjured
 2   testimony.”). A denial of the Government’s request for a stay presents an unnecessary
 3   danger that no court should entertain.
 4           Finally, as a matter of equity, because the assets sought to be forfeited in the recently
 5   filed civil cases are essentially the same assets sought in this criminal matter, any disclosures
 6   made in the civil discovery process (including any related ancillary proceeding) would be
 7   detrimental to the Government’s ability to effectively prosecute the criminal matter. Such
 8   an outcome is both inherently unfair and prejudicial to the Government.
 9   IV.     CONCLUSION
10           A stay of the ancillary proceeding is proper and necessary to prevent disclosure of
11   the Government’s thought processes and legal strategy, information to which Claimants are
12   not entitled to at this time, and to ensure the integrity of this criminal prosecution. For all
13   ///
14   ///
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 17 -
         Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 18 of 19




 1   the foregoing reasons, pending the outcome of the Government’s related criminal
 2   proceeding, the Government respectfully requests that this Court stay any related ancillary
 3   proceeding for all purposes except the filing of claims and petitions. A Proposed Order is
 4   being lodged contemporaneously with this application.
 5          Respectfully submitted this 14th day of November, 2018.
 6
                                                          ELIZABETH A. STRANGE
 7                                                        First Assistant United States Attorney
                                                          District of Arizona
 8
                                                          /s John J. Kucera
 9                                                        KEVIN M. RAPP
                                                          MARGARET PERLMETER
10                                                        PETER S. KOZINETS
                                                          ANDREW C. STONE
11                                                        JOHN J. KUCERA
                                                          Assistant U.S. Attorneys
12
                                                          BRIAN BENCZKOWSKI
13                                                        Assistant Attorney General
                                                          U.S. Department of Justice
14                                                        Criminal Division
15                                                        REGINALD E. JONES
                                                          Senior Trial Attorney
16                                                        U.S. Department of Justice
                                                          Criminal Division
17                                                        Child Exploitation and Obscenity Section
18
19
20                                         Certificate of Service
21   I hereby certify that on this date, I electronically transmitted the attached document to the
     Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
22   Electronic Filing to the following CM/ECF registrants: Jonathan Baum, Nanci Clarence,
     David Botsford, Daniel Quigley, Anthony Bisconti, Adam Page, Erin McCampbell, Paul
23
     Cambria, Jr., Kenneth Miller, Thomas Bienart, Jr., Whitney Bernstein, Bruce Feder,
24   Michael Kimerer, Rhonda Neff, KC Maxwell, Michael Piccarreta, Stephen Weiss, Ariel
     Neuman, Gary Lincenberg, and Gopi Panchapakesan
25
26
27   s/ Shannen Beckman
     U.S. Attorney’s Office
28


                                                 - 18 -
     Case 2:18-cr-00464-SMB Document 52 Filed 11/14/18 Page 19 of 19




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     - 19 -
